            Case 1:19-cr-00363-LGS Document 59 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :    19 Cr. 363 (LGS)
                            -against-                         :
                                                              :
 COLIN AKPARANTA,                                             :         ORDER
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a sentencing hearing was held on December 8, 2020;

        WHEREAS at the hearing Defendant objected to the imposition of the $5000 statutory

assessment set forth in 18 U.S.C. Section 3014 based on the assertion that he is currently

indigent;

        WHEREAS the assessment is mandatory in this case, except on a finding that the

defendant is indigent. See United States v. Clarke, 979 F.3d 82, 101 (2d Cir. 2020). “Merriam-

Webster defines “indigent” as “suffering from extreme poverty.” The record does not support a

finding of extreme poverty. The Presentence Report states (with no objection from Defendant)

that he has a net worth of over $150,000; and that he is also entitled to reimbursement of some

portion of his pension contributions as well as payment for annual leave of over $3000.

Defendant was receiving workman’s compensation until very recently resulting in a positive

monthly cashflow. Before and after he serves his term of imprisonment, Defendant should be

able to work as he is able bodied and has experience working as a security guard. Although

Defendant and his family will undoubtedly experience financial hardship while he serves his

sentence, Defendant is not without current resources or the ability to earn a salary in the future. It
            Case 1:19-cr-00363-LGS Document 59 Filed 12/08/20 Page 2 of 2




is hereby

       ORDERED that Defendant’s objection is OVERRULED, and the $5000 statutory

assessment set forth in 18 U.S.C. Section 3014 is imposed.



Dated: December 8, 2020
       New York, New York
